Citation Nr: 1436542	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to a psychiatric disorder and a right knee disability.  

The Veteran testified before a hearing officer at the RO in November 2008.  A transcript of the hearing is of record. 

In a June 2014 written brief presentation, the Veteran's representative indicated that a claim for entitlement to service connection for a low back disability was currently pending and should be addressed by the Agency of Original Jurisdiction (AOJ).  Review of the claims file shows that the Veteran filed a claim for service connection for a low back condition in July 2010.  The claim was adjudicated and denied in a May 2012 rating decision.  The record does not contain a notice of disagreement (NOD) from the Veteran and an appeal has not been initiated with respect to the May 2012 denial of the claim.  Thus, the claim for entitlement to service connection for a low back disability is not before the Board.

The Veteran filed a claim for entitlement to an increased rating for diverticulitis in June 2013 and a claim to reopen service connection for a low back disability in June 2014.  These claims have not been adjudicated and the Board not have jurisdiction over them.  They are therefore referred to the AOJ for the appropriate action.

The reopened claims for entitlement to service connection for an acquired psychiatric disorder and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was initially denied by the RO in an unappealed September 2002 rating decision.  The Veteran made multiple attempts to reopen the claim and was most recently denied in an unappealed August 2006 rating decision.

2.  The evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, was initially denied by the RO in an unappealed March 2003 rating decision.  

4.  The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
2.  New and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for a right knee disability was initially denied in a September 2002 rating decision.  The RO found that the Veteran's right knee disability pre-existed active duty service and was not aggravated therein.  The Veteran did not appeal the denial of service connection and the September 2002 rating decision became final.  

The Veteran attempted to reopen his claim for service connection for a right knee disability on several occasions and was most recently denied in an August 2006 rating decision.  The evidence received since the August 2006 rating decision includes November 2008 testimony from the Veteran that he never had a knee condition prior to service.  The record also contains a February 2009 medical opinion from a VA orthopedist finding that the Veteran's traumatic arthritis of the knees is "without any doubt Service connected [sic]."  The Board finds that this lay and medical evidence is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claim-the incurrence of a chronic right knee disability during active duty service.  This evidence also raises a reasonable possibility of substantiating the claim and the Board finds that it is sufficient to reopen service connection for a right knee disability.  

Turning to the other claim on appeal, service connection for an acquired psychiatric disorder, to include PTSD, was initially denied in a March 2003 rating decision.  The RO found that the record did not contain a diagnosis of PTSD due to verified in-service stressors.  The Veteran did not appeal the March 2003 denial of the claim and the rating decision became final.  

The evidence received since the March 2003 rating decision includes clinical records from the Loma Linda VA Medical Center (VAMC) and the San Bernardino Vet Center documenting treatment for PTSD and a depressive disorder.  The Veteran testified in November 2008 that his PTSD was due to the death of a soldier and friend while he was stationed at Subic Bay in the Philippines in 1973 or 1974.  He also testified that he was assaulted by an officer during boot camp after failing to qualify on the rifle range.  Several of his health care providers diagnosed PTSD based on these reported stressors.  The VA and Vet Center treatment records are new as they were not considered by the RO in its initial adjudication and also material as they relate to a previously unestablished fact in the claim-the presence of a current chronic disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is reopened.  

Given the favorable nature of the Board's decision to reopen the claims, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material having been received, reopening of the claim for entitlement to service connection for a right knee disability is granted.

New and material having been received, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claims for service connection.  VA examinations are necessary to determine the nature and etiology of the claimed right knee and psychiatric disabilities and the Veteran has not been provided complete notice with respect to the VA's duties to assist him in the development of his claims.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a right knee disability as secondary to the service-connected left knee condition.

The letter should also inform the Veteran that he may submit alternative forms of evidence, other than service records, to corroborate his account of an in-service assault and suggest potential sources for such evidence. The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.

2.  Obtain the Veteran's complete records from the 
Loma Linda VAMC for the period beginning May 3, 2013.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of the claimed right knee disability.  The examination should include any testing deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right knee disability is etiologically related to any incident of active duty service, to include the Veteran's September 1973 knee injury.

In addition, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right knee disability is caused or aggravated by the Veteran's service-connected left knee osteoarthritis and any associated alteration to his gait.

A full rationale for all medical opinions must be provided.  

4.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent),  that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include his reports of an assault during boot camp and the death and injury of two of his friends at Subic Bay in 1973 or 1974.  

A full rationale for all medical opinions must be provided. 

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


